Citation Nr: 1428470	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the award of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The appellant entered service in November 1965 and separated from service in July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The record does not contain notice pursuant to the Veterans Claims Assistance Act (VCAA).  Where the claim involves the threshold issue of the character of discharge, the claimant must be provided with notice of the evidence needed to establish status as a "Veteran."  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  He must be provided with this notice, as well as with all other notice that is required to be provided upon the receipt of a claim for pension benefits.

Additionally, his service treatment records (STRs) suggest that he has inpatient treatment while still on active duty.  Efforts must be made to supplement his STRs with all clinical records, as well as records of mental health treatment, if applicable to this appellant.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the claimant regarding what evidence is needed to establish veteran status, as required by Dennis v. Nicholson, 21 Vet. App. 18 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The provisions of 38 C.F.R. § 3.12 must be included in the notice letter.

2.  Obtain a complete copy of the appellant's service treatment records, to include all clinical (inpatient), any mental health treatment records.  His STRs suggest he received treatment occurred at Walter Reed and at Womack Army Hospital; therefore, a specific request for these records should be made.

3.  Then, readjudicate the matter with application of all appropriate laws and regulations.  If the decision remains adverse to the claimant, he and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded a reasonable period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



